IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41284

STATE OF IDAHO,                                  )      2014 Unpublished Opinion No. 649
                                                 )
       Plaintiff-Respondent,                     )      Filed: August 7, 2014
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
JARED CHARLES HERGESHEIMER,                      )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Kathryn A. Sticklen, District Judge. Hon. Daniel L. Steckel,
       Magistrate.

       Order of the district court, on intermediate appeal from the magistrate division,
       affirming judgment of conviction for driving under the influence, affirmed.

       Eric D. Fredericksen of Brady Law, Chtd., Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
MELANSON, Judge
       Jared Charles Hergesheimer appeals from the district court’s order on intermediate appeal
affirming Hergesheimer’s judgment of conviction for driving under the influence.           For the
reasons set forth below, we affirm.
                                                I.
                                 FACTS AND PROCEDURE
       On September 4, 2011, around 2:00 a.m., officers received a call regarding a possible
domestic violence situation in the parking lot of an apartment complex. Four officers responded
in two vehicles. 1 Upon arrival, the officers located Hergesheimer and his girlfriend. The
officers questioned each individually. Upon contacting Hergesheimer, an officer handcuffed

1
        Two of the officers had recently transferred to this department and were in training at the
time of this call.


                                                1
Hergesheimer, advised him he was not under arrest, and read him his Miranda 2 rights. When
asked if he understood these rights, Hergesheimer responded, “Can I have a drink of water?” An
officer responded he did not have any water and then proceeded to question Hergesheimer about
the circumstances of the domestic violence call. Hergesheimer denied any physical contact
between him and his girlfriend, but admitted consuming alcohol earlier in the evening.
       During this time, another officer spoke with the girlfriend. She stated that Hergesheimer
was nineteen years of age and had recently driven them to the current location. She also
confirmed no physical contact occurred. The interviewing officers thereafter conferred with one
another and concluded no domestic violence occurred.            However, officers now suspected
Hergesheimer of underage consumption of alcohol and driving under the influence (DUI). At
this point, an officer removed Hergesheimer from the handcuffs and began to question him with
regard to these possible crimes. Eventually, officers inquired whether Hergesheimer drove to the
parking lot and Hergesheimer responded with an affirmative head nod. Hergesheimer then
underwent field sobriety tests and failed.             Officers arrested Hergesheimer for DUI.
Hergesheimer provided two breath samples with results of .136 and .128.
       The state charged Hergesheimer with DUI. I.C. § 18-8004. Hergesheimer moved to
suppress the statements he made to officers, the results of the field sobriety tests, and the results
of the breath test. The magistrate denied the motion and Hergesheimer proceeded to trial. 3 A
jury found Hergesheimer guilty and he appealed to the district court. The district court affirmed.
Hergesheimer again appeals.
                                                 II.
                                   STANDARD OF REVIEW
       For an appeal from the district court, sitting in its appellate capacity over a case from the
magistrate division, this Court’s standard of review is the same as the Idaho Supreme Court’s.
The Supreme Court reviews the magistrate record to determine whether there is substantial and
competent evidence to support the magistrate’s findings of fact and whether the magistrate’s
conclusions of law follow from those findings. State v. Korn, 148 Idaho 413, 415, 224 P.3d 480,
482 (2009). If those findings are so supported and the conclusions follow therefrom, and if the


2
       See Miranda v. Arizona, 384 U.S. 436 (1966).
3
       The state did not call Hergesheimer’s girlfriend as a witness at trial.

                                                 2
district court affirmed the magistrate’s decision, we affirm the district court’s decision as a
matter of procedure. Id. Thus, the appellate courts do not review the decision of the magistrate.
State v. Trusdall, 155 Idaho 965, 968, 318 P.3d 955, 958 (Ct. App. 2014). Rather, we are
procedurally bound to affirm or dismiss the decisions of the district court. Id.
                                                III.
                                           ANALYSIS
A.     Fifth Amendment Rights
       Hergesheimer argues the magistrate erred in denying his motion to suppress because the
incriminating statements he made were in violation of his Fifth Amendment rights. The state
argues Hergesheimer failed to demonstrate he was in custody for Miranda purposes, and even if
Miranda warnings were required, they were adequately given and Hergesheimer waived them.
       Ordinarily, the determination of whether police are required to provide Miranda warnings
presents a mixed question of law and fact. State v. Silva, 134 Idaho 848, 854, 11 P.3d 44, 50 (Ct.
App. 2000). The trial court’s findings of fact underlying the totality of the circumstances are
reviewed for clear error, but application of constitutional standards to those facts is given free
review. State v. Kuzmichev, 132 Idaho 536, 542-44, 976 P.2d 462, 468-70 (1999); Silva, 134
Idaho at 854, 11 P.3d at 50; State v. Birkla, 126 Idaho 498, 501, 887 P.2d 43, 46 (Ct. App. 1994).
       The requirement for Miranda warnings is triggered by custodial interrogation. State v.
Medrano, 123 Idaho 114, 117, 844 P.2d 1364, 1367 (Ct. App. 1992).                  The United States
Supreme Court originally equated custody with a person being deprived of his or her freedom by
the authorities in any significant way. Miranda v. Arizona, 384 U.S. 436, 478 (1966). This test
has evolved to define custody as a situation where a person’s freedom of action is curtailed to a
degree associated with formal arrest. Berkemer v. McCarty, 468 U.S. 420, 440 (1984); State v.
Myers, 118 Idaho 608, 610, 798 P.2d 453, 455 (Ct. App. 1990). The initial determination of
custody depends on the objective circumstances of the interrogation, not on the subjective views
harbored by either the interrogating officers or the person being questioned.           Stansbury v.
California, 511 U.S. 318, 323 (1994). To determine if a suspect is in custody, the only relevant
inquiry is how a reasonable person in the suspect’s position would have understood his or her
situation. Berkemer, 468 U.S. at 442; Myers, 118 Idaho at 611, 798 P.2d at 456.
       A court must consider all of the circumstances surrounding the interrogation. Stansbury,
511 U.S. at 322; State v. James, 148 Idaho 574, 577, 225 P.3d 1169, 1172 (2010). Factors to be


                                                 3
considered may include the degree of restraint on the person’s freedom of movement (including
whether the person is placed in handcuffs), whether the subject is informed that the detention is
more than temporary, the location and visibility of the interrogation, whether other individuals
were present, the number of questions asked, the duration of the interrogation or detention, the
time of the interrogation, the number of officers present, the number of officers involved in the
interrogation, the conduct of the officers, and the nature and manner of the questioning. See
Berkemer, 468 U.S. at 441-42; James, 148 Idaho at 577-78, 225 P.3d at 1172-73. The burden of
showing custody rests on the defendant seeking to exclude evidence based on a failure to
administer Miranda warnings. James, 148 Idaho at 577, 225 P.3d at 1172.
       Here, the magistrate concluded Hergesheimer was not in custody for purposes of
Miranda. We agree. The record demonstrates four officers responded to the scene at around
2:00 a.m.   Hergesheimer and his girlfriend were located outside, in the parking lot of an
apartment complex. When officers first contacted Hergesheimer, he was nearly 100 feet away
with his back to officers. An officer called out to Hergesheimer and instructed him to take his
hands out of his pockets. Upon approaching Hergesheimer, an officer frisked him and placed
him into handcuffs. The officer then informed Hergesheimer he was not under arrest and
explained he was being detained in handcuffs for officer safety. The officer then proceeded to
question Hergesheimer regarding the domestic violence investigation.          After the officer
determined no domestic violence occurred, another officer removed Hergesheimer’s handcuffs
and began to question him with respect to underage consumption and DUI.
       The totality of the circumstances demonstrates Hergesheimer’s freedom was not curtailed
to the degree associated with formal arrest at the time he made the incriminating statements.
While four officers were present at the scene, only two officers questioned Hergesheimer. The
tone of the questioning was not overbearing or confrontational.           Further, at the time
Hergesheimer made the incriminating statements, Hergesheimer was no longer in handcuffs.
Moreover, the questioning took place out in the open in the parking lot of an apartment complex.
An officer explained to Hergesheimer he was not under arrest. On balance, these factors indicate
Hergesheimer was not in custody. Therefore, Miranda warnings were not required and, thus, the
magistrate correctly denied Hergesheimer’s motion to suppress.




                                               4
B.     Corpus Delicti Rule
       Hergesheimer also argues the magistrate erred in denying his Idaho Criminal Rule 29
motion for judgment of acquittal based on the corpus delicti rule. Hergesheimer contends
retroactive application of the Idaho Supreme Court’s decision in State v. Suriner, 154 Idaho 81,
294 P.3d 1093 (2013), eliminating the corpus delicti rule in Idaho, would violate constitutional
principles of due process. Hergesheimer also contends that the state presented insufficient
evidence to establish the corpus delicti of the charged offense. The state contends Hergesheimer
is not entitled to application of the corpus delicti rule on appeal, and even if he were, the state
presented sufficient evidence to establish the corpus delicti of the charged offense.
       Assuming, without deciding, that Hergesheimer is entitled to application of the corpus
delicti rule on appeal, we conclude the state provided sufficient evidence to comport with that
rule. 4 The corpus delicti rule provides that the fact a crime has been committed cannot be
proved solely by the extrajudicial confessions or statements of the defendant and there must be
some evidence or corroborating circumstances tending to show a crime has been committed,
aside from such confessions or statements. Suriner, 154 Idaho at 83, 294 P.3d at 1095. The
purpose of corpus delicti is to prevent errors in convictions based on false confessions, to act as a
safeguard against the defendant’s act of confessing but being mistaken that a crime occurred, and
to force the prosecution to use its best evidence. State v. Urie, 92 Idaho 71, 76, 437 P.2d 24, 29
(1968) (McFadden, J., special concurrence); State v. Roth, 138 Idaho 820, 822, 69 P.3d 1081,
1083 (Ct. App. 2003).
       To prove a crime generally, the state must provide evidence in the context of three broad
elements: (1) an injury occurred; (2) criminal agency was involved in causing the injury; and (3)
the identity of the person who caused the injury. Roth, 138 Idaho at 823, 69 P.3d at 1084. Under
the standard formulations of the corpus delicti rule, the state must show the “body” of a crime by
establishing the first two elements of a crime (the injury and the criminal agency) independently
from a defendant’s confession. Roth, 138 Idaho at 823, 69 P.3d at 1084. However, when the
corpus delicti rule was in effect in Idaho, the state did not have to establish each element of the
corpus delicti independently from the defendant’s confession. Urie, 92 Idaho at 73, 437 P.2d at


4
        With regard to the analysis in the remainder of this section, we acknowledge that all of
the following cited cases have been overruled, abrogated, or distinguished by State v. Suriner,
154 Idaho 81, 294 P.3d 1093 (2013).

                                                 5
26; Roth, 138 Idaho at 823, 69 P.3d at 1084. As the corpus delicti of the crime consisted of
injury and criminal agency, the state needed only to independently corroborate one of those
elements to meet its burden. Roth, 138 Idaho at 823, 69 P.3d at 1084. Moreover, only slight
corroboration of the corpus delicti by independent evidence was required. Urie, 92 Idaho at 73,
437 P.2d at 26; State v. Wilson, 51 Idaho 659, 669, 9 P.2d 497, 500 (1932); State v. Downing, 23
Idaho 540, 544, 130 P. 461, 462 (1913); State v. Keller, 8 Idaho 699, 705, 70 P. 1051, 1052
(1902).
          In this case, the evidence at trial indicated officers encountered Hergesheimer in a
parking lot of an apartment complex where Hergesheimer did not live. Hergesheimer’s vehicle
was located in this parking lot. Further, the audio recording of the conversation with officers
reveals Hergesheimer acknowledged driving his girlfriend around earlier in the evening and
acknowledged drinking that night. Subsequent breath tests confirmed Hergesheimer was under
the influence of alcohol. This corroborating evidence is enough to meet what was Idaho’s
version of the corpus delicti rule.        Therefore, the magistrate did not err in denying
Hergesheimer’s motion for judgment of acquittal.
                                                IV.
                                         CONCLUSION
          Hergesheimer was not in custody for Miranda purposes and, therefore, the magistrate
correctly denied his motion to suppress. Further, even assuming Hergesheimer is entitled to
application of the corpus delicti rule on appeal, the state presented sufficient corroboration of the
corpus delicti.     Accordingly, the district court’s order on intermediate appeal affirming
Hergesheimer’s judgment of conviction for DUI is affirmed.
          Chief Judge GUTIERREZ and Judge GRATTON, CONCUR.




                                                 6